



TEXT MARKED BY [* * *] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND WAS FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


TABLE OF CONTENTS
ARTICLE I
DEFINITIONS    1

ARTICLE II
PRODUCT MANUFACTURE AND SUPPLY    8

2.1
Manufacture and Purchase     8

2.2
Supply of Materials     8

2.3
Materials Testing    9

2.4
Safety Data Sheets    9

2.5
Purchase Orders    9

2.6
Rejected Product    11

2.7
Product Price    13

2.8
Payment    14

2.9
Late Payment    15

2.10
Destruction Costs    15

2.11
Late Delivery    15

2.12
Supply Failure    16

ARTICLE III
SHIPMENT AND RISK OF LOSS    17

3.1
Shipment    17

3.2
Delivery Terms    17

3.3
Claims    17

ARTICLE IV
TERM AND TERMINATION    17

4.1
Term    17

4.2
Termination    17

4.3
Survival    18

ARTICLE V
CERTIFICATES OF ANALYSIS AND MANUFACTURING COMPLIANCE    19

5.1
Compliance with Specifications    19

5.2
QA Agreement    19

5.3
Certificates of Analysis    19

5.4
Stability Testing    19

5.5
Validation Work or Additional Testing    20

5.6
Regulatory Inspection    20

5.7
Regulatory Filings    20

5.8
Access to DPT’s Facilities    20

ARTICLE VI
REPRESENTATIONS, WARRANTIES AND COVENANTS    21






--------------------------------------------------------------------------------





6.1
Authorization    21

6.2
DPT Warranties. Company covenants, represents, and warrants that:    21

6.3
Company Warranties. Company covenants, represents, and warrants that:    23

6.4
No Additional Warranties.    23

ARTICLE VII
FORCE MAJEURE        23

ARTICLE VIII
CHANGES TO PROCESS OR PRODUCT        24

8.1
Changes by Company    24

8.2
Changes by DPT    24

8.3
Changes or Fees by Regulatory Authorities    24

8.4
Obsolete Inventory    25

ARTICLE IX
CONFIDENTIAL INFORMATION    25

9.1
Confidential Information    25

9.2
Trademarks and Trade Names    27

ARTICLE X
TECHNICAL & DEVELOPMENT SERVICES    27

10.1
Technical & Development Services    27

ARTICLE XI
INDEMNIFICATION    28

11.1
Indemnification by DPT    28

11.2
Insurance by DPT    29

11.3
Indemnification by Company    29

11.4
Insurance by Company    29

11.5
Prioritization of Insurance Coverages    30

11.6
Disclaimer    30

11.7
Conditions of Indemnification    30

ARTICLE XII
INTELLECTUAL PROPERTY    30

12.1
Intellectual Property    30

12.2
Inventions    31

ARTICLE XIII
GENERAL PROVISIONS    32

13.1
Notices    32

13.2
Entire Agreement; Amendment    32

13.3
Waiver    33

13.4
Obligations to Third parties    33

13.5
Assignment    33

13.6
Governing Law    33

13.7
Dispute Resolution    33

13.8
Severability    33

13.9
Headings, Interpretation    34

13.10
Counterparts    34

13.11
Independent Contractor    34






--------------------------------------------------------------------------------





13.12
Export/Import Laws and Regulations    34

SCHEDULE A
35












--------------------------------------------------------------------------------






COMMERCIAL MANUFACTURE AND SUPPLY AGREEMENT
DPT LABORATORIES, LTD.
AND
KINDRED BIOSCIENCES, INC.
This Commercial Manufacture and Supply Agreement (the “Agreement”) is made as of
this 6th day of November 2017 (the “Effective Date”) by and between Kindred
Biosciences, Inc., a corporation organized under the laws of the State of
Delaware, with its principal place of business at 1555 Bayshore Highway., Suite
200, Burlingame, California 94010 (hereinafter “Company”), and DPT Laboratories,
Ltd., a Texas limited partnership, with a place of business at 307 East
Josephine Street, San Antonio, Texas 78215 (hereinafter “DPT”). Company and DPT
are sometimes each referred to herein as a “Party” and collectively as the
“Parties.”
WITNESSETH:
WHEREAS, Company is engaged in the development of pet therapeutics, including
the “Product” (as hereinafter defined); and
WHEREAS, DPT owns and has a broad spectrum of technologies for the development,
formulation, testing, control, manufacture, filling and distribution of
pharmaceutical and other Product; and
WHEREAS, Company and DPT desires that DPT manufacture and supply to Company all
of Company’s requirements for Product.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter expressed,
the parties agree as follows:
ARTICLE I
DEFINITIONS
When used herein, the following capitalized terms shall have the meanings
indicated:
“Act” means the United States Federal Food, Drug and Cosmetic Act, as amended,
and regulations promulgated thereunder.
“Active Pharmaceutical Ingredient,” “Active Material,” or “API” means,
Mirtazapine, as specified in accordance with the Specifications, to be purchased
by DPT from [* * *] or any other qualified supplier with KindredBio’s prior
written approval (“API Supplier”) as the active pharmaceutical ingredient in
Product.
“Actual Cost” means the total amount of funds needed to purchase excipients,
packaging/shipping components, API and other materials, inclusive of shipping
and handling charges,


 
 
 

- .

--------------------------------------------------------------------------------





which are required to manufacture Product, and is inclusive of all in-process
testing and release testing.
“Administrative Expenses” means, in the context of any Product recall, the
reasonable, documented expenses of notification or return of the recalled
Product, including reasonable and anticipated out-of-pocket costs incurred by
either of the parties in any such Product recall.
“Affiliate” means, with respect to a Party any company, partnership or other
entity which directly or indirectly controls, is controlled by or is under
common control with the relevant Party. “Control” for this purpose means the
direct or indirect ownership of more than fifty percent (50%) of the outstanding
capital stock or issued share capital of the Party or the legal power to direct
or cause the direction of the general management and policies of the Party,
whether through the ownership of voting securities, by contract, or otherwise.
“Annual Product Quality Review” or “APQR” means all Product related data to be
supplied by DPT as specified in the QA Agreement, and an analysis conducted by
DPT personnel on a yearly basis which evaluates any changes in the then-current
Actual Cost and related matters.
“Applicable Laws” means the applicable provisions of any and all national,
supranational, regional, state, provincial, county and local laws, statutes,
treaties, ordinances, regulations, rules, administrative codes, guidance,
ordinances, by-laws, judgments, decrees, directives, injunctions, permits
(including marketing approvals) or orders of or from any Regulatory Authority
having jurisdiction over or related to the subject item.
“Batch” means a specific quantity of the Product that is intended to have
uniform character and quality, within the Specifications, and is produced from a
single run of the Manufacturing Process.
“Certificate of Analysis” means, with respect to a Batch, a statement setting
forth the measured and observable characteristics of the product from Batch, as
required by the Specifications, as dated, signed and provided to KindredBio by
DPT prior to delivery of the Product
“Certificate of Compliance” means a statement signed by DPT that certifies that
a Batch was manufactured, tested, packaged and stored in accordance with cGMP
and all other Applicable Laws.
“Change” means the creation of a new, or modification to an existing, system,
key ingredient, Component, API, process, procedure, Facility, site, building or
equipment.
“Change Control” means a tool used for the creation of a new, or modification to
an existing, system, process, procedure, facility, building or equipment as
defined in DPT SOP’s.
“Change Control Request” or “CCR” means the primary record in TrackWise® in
which the overall details of a change are captured and monitored.


 
2
 




--------------------------------------------------------------------------------





“Company Intellectual Property” means Intellectual Property generated or derived
by Company or any of its Affiliates before entering into this Agreement or
independent of this Agreement, or by DPT or any of its Affiliates while
performing services under the RDSA (including the manufacturing process) or any
manufacturing services or otherwise generated or derived by DPT or any of its
Affiliates, which Intellectual Property is directly related to, specific to, or
dependent upon, the Active Material or the Product.
“Competing Product” means, a pharmaceutical drug containing the API for animal
health and veterinary applications, and which is not the Product.
“Components” means, collectively, all packaging components, raw materials,
ingredients, and other materials other than Active Material, including labels,
product inserts and other labelling for the product, required to manufacture the
product in accordance with the Specifications.
“Confidentiality Agreement” has the meaning specified in Section 9.1(a).
“Confidential Information” has the meaning specified in Section 9.1(b).
“Delivery Date” means the date scheduled for DPT to release the Product for
shipment to KindredBio as specified in the Product purchase order or as the
Parties may otherwise agree.
“DPT Intellectual Property” means Intellectual Property generated or derived by
DPT before performing any manufacturing related to the Product under this
Agreement or the RDSA, or developed by DPT while performing manufacturing
services or otherwise generated or derived by DPT in its business which
Intellectual Property is not Company Intellectual Property.
“European Union” (EU) means, an association of European nations formed in 1993
and includes the member states of: Austria, Belgium, Bulgaria, Croatia, Cyprus,
the Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary,
Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, the Netherlands, Poland,
Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, and the United Kingdom.
Notwithstanding the 2016 vote by the United Kingdom to withdraw from membership
in the European Union, the United Kingdom, for the purpose of this Agreement
shall be included in this definition.
“European Economic Area” (EEA) means the European Union and Iceland, Luxemburg
and Norway.
“Facility” means the DPT manufacturing facility where Product is manufactured,
tested, and released, and located at 307 E Josephine St, San Antonio TX, 78215
and 3300 Research Plaza, San Antonio, TX 78235.


“FDA” means the United States Food and Drug Administration, or any successor
entity thereto which may regulate the Product.


 
3
 




--------------------------------------------------------------------------------





“Finished Product” means Product that has been secondary packaged and labelled
in its final commercial presentation for sale as set forth in the
Specifications.
“For-Cause Audit” means an audit performed to investigate a specific quality
failure or process deviation and/or to prepare for a regulatory inspection.
“Forecasted Needs” means Company’s estimate of Product to be ordered from DPT
for each of the [* * *] following the month in which such estimate is provided.
“Force Majeure” means causes beyond the control of Company or DPT which are not
attributable to any legal violation, breach or default by such party, including
acts of God, acts, regulations, or laws of any government, civil commotion,
strikes, shortages of raw materials, terrorism, unavailability of necessary
equipment, substantial damage to or destruction of production facilities or
material by fire, earthquake or storm, epidemics and failure of public utilities
or common carriers.
“Good Manufacturing Practices” or “GMP” or “cGMP” means the current good
manufacturing practices as described in:
(a)    Division 2 of Part C of the Food and Drug Regulations (Canada)
(b)    EC Directive 2003/94EC
(c)    Parts 210 and 211 of title 21 of the United States’ Code of Federal
Regulations; and
(d)    ICH and VICH guidelines
“Intellectual Property” means any and all rights in patents, patent
applications, formulae, trademarks, trademark applications, trade-names,
Inventions, copyrights, industrial designs, trade secrets, and know how
including all biological, chemical, biochemical, toxicological, pharmacological
and metabolic material and information and data relating thereto and
formulation, clinical, analytical and stability information and data which have
actual or potential commercial value and are not available in the public domain.
“Invention” means any and all information, results, data, innovation,
improvement, development, discovery, computer program, device, trade secret,
method, know-how, process, technique or the like, whether or not written or
otherwise fixed in any form or medium, regardless of the media on which it is
contained and whether or not patentable or copyrightable.
“Label” or “Labeled” or “Labeling” means all labels and other written, printed
or graphic matter upon (i) Product or any container or wrapper utilized with
Product or (ii) any written material accompanying Product.
“Latent Defect” means a defect in the Product that was not, and could not
reasonably be expected to have been, found by exercise of ordinary care by
following the Specifications or by visual inspection of the Product at the time
of physical receipt by Company or its designee.


 
4
 




--------------------------------------------------------------------------------





“Launch Year” means a period of twelve (12) months commencing on January 1, 2018
and ending on December 31, 2018.
“Manufacturing Fee” means the fee paid by Company to DPT for services required
to manufacture, test, release, and package and label Product. The Manufacturing
Fee is quoted in single final Product unit increments (e.g., by the bottle or
tube). The Manufacturing Fee shall cover all services for incoming inspection of
Components, materials and API, compounding of bulk Product, packaging Product,
testing Product for release, making Product ready for shipment, and minimum
Product documentation (one copy of Certificate of Analysis, executed Batch
records, Certificate of Compliance, BSE/TSE and any other documentation as
specified in the QA Agreement) and are stated in Schedule A. The Manufacturing
Fee does not include, without limitation, any Technical and Development Services
support, package engineering studies, validation support, FDA audit support,
extraordinary reporting requirements, or additional laboratory testing performed
by an outside testing laboratory or testing beyond that required in the
Specifications. These services are in addition to the Manufacturing Fee and
shall be billed by the hour at DPT’s then-prevailing Technical and Development
Hourly Rate in accordance with Section X. In addition, the Manufacturing Fee
does not include warehousing of Product except as otherwise specifically
provided in this Agreement, any materials costs or costs associated with
establishing or manufacturing new materials such as art charges, die costs,
plate costs, and packaging equipment change parts.
“Materials Fee” is quoted in single Finished Product unit increments and is
defined as DPT’s Standard Cost plus a mark-up of [* * *] for overhead and
administration costs. Items that are included as a Materials Fee are stated in
Schedule A. Materials Fee does not include, without limitation, costs associated
with establishing, testing or manufacturing new Components or new materials such
as reference standards, reagents, art charges, die costs, mold or tooling costs,
plate costs or packaging equipment change parts. The parties agree that these
excluded costs, if any, incurred by DPT with Company’s prior written
authorization will be invoiced to Company at DPT’s reasonable, direct and actual
cost on a net thirty (30) basis, and Company agrees to reimburse DPT for any
such costs incurred on Company’s behalf.
“Manufacturing Process” means the process developed under the Research &
Development Services Agreement (“RDSA”), effective April 1, 2014, as amended,
between the Parties, for the manufacture of the Product and any changes thereto
agreed upon by the Parties in writing.
“Minimum Order Quantities” or “MOQ” means the smallest amount or number of a
chemical, device, Component, API, excipient or packaging component that a vendor
will supply to DPT.
“Packaging” means all primary and secondary containers, cartons, shipping cases,
inserts or any other like material used in packaging, or accompanying, Product
to produce a Finished Product.
“Process Validation” means the fully documented and agreed to activities to be
undertaken to ensure that a manufacturing process, packaging process, testing
methods or


 
5
 




--------------------------------------------------------------------------------





combination thereof, operate within certain specific and established parameters
that can be effectively reproduced to ensure certain specifications and quality
attributes are consistently met based on predetermined acceptance criteria of
the desired (a minimum of three (3) Validation Batches as set forth in a jointly
executed Project Proposal.
“Product” means the product or products as listed in Schedule A (including
Mirataz, Company’s proprietary Mirtazapine Ointment for Cats) manufactured,
packaged, labeled and finished by DPT to meet the Specifications.
“QA Agreement” means, the “Quality Agreement” between the Parties that sets out
the quality assurance standards and responsibilities for the manufacturing of
the Product to be performed by DPT for Company, as such agreement may be amended
from time to time in accordance with its terms.
“Recall” means any action (i) by Company or its Affiliates or licensees to
recover title to or possession, or stop distribution, prescription or
consumption, of quantities of the Product sold or shipped to Third Parties
(including, without limitation, the voluntary withdrawal of the Product from the
Market) or (ii) by any Regulatory Authorities to detain or destroy any of the
Product. Recall will also include any action by Company or its affiliates or
licensees to refrain from selling or shipping quantities of the Product to third
Parties that would have been subject to a Recall if sold or shipped.
“Regulatory Authority” means the US FDA, Health Canada, European Medicines
Agency (EMA) and any other regulatory authority within a Territory which has the
jurisdiction to regulate any aspect of development, grant manufacturing,
packaging, distribution and marketing approvals for the Product.
“Safety Data Sheet” or “SDS” means written or printed material concerning a
hazardous chemical which is prepared in accordance with the regulations
promulgated by the United States Occupational Safety & Health Administration, or
any successor entity thereto.
“Specifications” means the following: (i) raw material, Component, and API
specifications (including chemical, micro, and packaging specifications); (ii)
sampling requirements (i.e., lab, chemical, and micro); (iii) compounding
module, including compounding process and major equipment; (iv) intermediate
specifications; (v) packaging module (including packaging procedures, torque and
fill weights); and (vi) Finished Product specifications release criteria
including DPT’s Acceptable Quality Limits. Specifications shall be established
or amended from time to time upon the written agreement of both DPT and Company
via a Change Control Request in accordance with Section IX.
“Standard Cost” or “Standard Costs” means the weighted average of the Actual
Cost to DPT of materials plus incoming freight, scrap/yield loss adjustments
(provided that such scrap loss is not due to an over-procurement by DPT beyond
the Forecasted Needs) and any other recurring costs directly attributable to
acquiring the materials.


 
6
 




--------------------------------------------------------------------------------





“Standard Operating Procedures” or “SOPs” means detailed, written instructions
to achieve uniformity of the performance of a specific action, service,
production, process, testing, investigation, change, or any other practice
required within a business organization to follow requirements set forth in any
Applicable Laws, rules, regulations, or guidance provided by any applicable
Regulatory Authority, or the QA Agreement; SOP’s are considered to be
supplemental to master batch records, specification documents and standard
methods of analysis. Specific instructions provided in master batch records,
specification documents and standard methods of analysis will supersede
instructions in SOP’s (unless otherwise stipulated in the SOP document).
“Stock Keeping Unit” or “sku” or “SKU” is used interchangeably with the term
“Product Code” and means a unique number assigned to a Finished Product. The
Product Code is created using the core item or SKU number.
“Statement of Work” or “SOW” means a plan and any amendments thereto that is
mutually agreed upon and executed by DPT and Company which describes in
reasonable detail the nature and scope of services to be rendered, Product to be
delivered and fees to be charged by DPT to Company.
“Technical” and “Development Hourly Rate” means the hourly rate charged by DPT
Technical and Development personnel for the services they provide to customers
of DPT at the time such services are provided.
“Technology Transfer” means, the transfer by DPT to Company or any Third Party
designated by Company of all information relating to the manufacturing process,
all documents, manufacturing instructions, specifications, and any other
relevant documentation, all relevant manufacturing know-how, licenses and
materials (including raw materials specifications) related to the Product that
DPT or its Affiliates, as applicable, controls or has the right to license at
any time during the Term and that is necessary to enable Company or its designee
to manufacture the Product in accordance with the Specifications (including any
manufacturing process) and to comply with applicable regulatory requirements
(including obtaining any necessary regulatory approvals, conducting any required
studies and developing any other regulatory documentation) and all Applicable
Laws in connection with the transfer.
“Territory” means the United States and the European Economic Area.
“Third Party” means, any party other than Company, DPT and their respective
Affiliates.
“Third Party Rights” means, any Intellectual Property of any Third Party.
“Total Price per Unit of Product” or “Total Price” means the sum of the
Manufacturing Fee and the Materials Fee.
“TrackWise®” means a global electronic record keeping system that is used in,
but not limited to, issuing and monitoring the completion of activities related
to, but not limited to, Deviations, release, and Change Control.


 
7
 




--------------------------------------------------------------------------------





“Validation Batches” means the Process Validation of Product listed under
Schedule A or Development Products Process Validation prepared to demonstrate,
that under normal and defined conditions and ranges of specified operating
parameters, the desired commercial scale and process produces acceptable Product
or Development Products that are intended to be used to support approval with a
Regulatory Authority and for use as the initial Batches to be sold commercially
after approval.
ARTICLE II
PRODUCT MANUFACTURE AND SUPPLY
2.1    Manufacture and Purchase
Subject to the terms and conditions of this Agreement, DPT agrees that it will
manufacture and supply to Company, and Company agrees that it will purchase from
DPT, [* * *] of the Company’s requirements of Product within the Territories.
Company shall pay DPT for Product according to paragraph 2.8 below. DPT shall
manufacture Product in accordance with the Specifications or pursuant to
exceptions approved in writing by Company at the time of manufacture, and in
sufficient quantity to meet Company’s Forecasted Needs.
2.2    Supply of Materials
(a)    Materials Supplied by Company
The Company is not obligated to supply any material for manufacture of Product
under this Agreement. In the event Company and DPT agree Company shall supply
any material for the manufacture of Product, as set forth under this Section,
Company shall notify DPT, in writing, specifying which materials it will supply.
Unless otherwise mutually agreed, Company shall provide DPT with said materials
at Company’s expense along with Certificates of Analysis and SDS sheets relating
to same, a minimum of [* * *] prior to DPT’s scheduled production of Product
requiring said materials and in sufficient amounts for DPT’s manufacture of
Product but not to exceed quantities necessary to support [* * *] of the most
recently supplied Forecasted Needs or the Minimum Order Quantity, whichever is
greater. Company-supplied material in excess of these amounts shall be either
subject to storage fees or returned to Company. All Company-supplied material
shall be shipped to DPT freight prepaid. In the event Company ships or causes to
ship such material freight collect, DPT shall invoice Company for the cost of
the freight plus a reasonable administrative fee, which invoice shall be paid by
Company promptly upon receipt. DPT is hereby authorized by Company to return any
portion of Company-supplied material for which no future production of Product
is planned. Company shall be responsible for the quality of all Company-supplied
materials. Company shall be responsible for the payment of all personal property
and other taxes incident to the storage of Company-owned material at DPT. For
each lot of materials supplied by Company, DPT shall perform the quality control
and inspection tests as agreed to in the Specifications unless Company has made
arrangements in writing for pre-approved material. DPT shall have the right to
reject any pre-approved material which does not meet the Specifications in
accordance with paragraph 2.3 below. DPT warrants that it will maintain, for the
benefit of Company, complete and accurate records of the inventory of all
Company-supplied materials. If requested by Company, DPT will provide to Company
a


 
8
 




--------------------------------------------------------------------------------





monthly report of the ending monthly inventory balance of each
Company-supplied/owned material stored at DPT. This reporting will be supplied
exclusively on DPT forms.
(b)    Materials Supplied by DPT
DPT shall be responsible for the purchase and supply of all other materials,
Components, API necessary for the manufacture of Product. All DPT-supplied
materials will be reflected as part of the Materials Fee on the invoices for
Product for which the DPT-supplied materials were used in accordance with the
provisions of paragraph 2.8 below.
(c)    Packaging and Labeling
Company shall provide DPT with Specifications (including art proofs) for
Packaging and Labeling, and DPT shall purchase through a Company approved and
qualified vendor Packaging and Labeling in accordance with the Specifications.
For clarity, such Packaging and Labeling materials procured by DPT are part of
the Materials Fee and not included in the Manufacturing Fee.
(d)    Additional Charges
Company shall be responsible for any additional charges (including, but not
limited to, items such as brokerage fees, courier expenses, duty fees payable,
etc.) reasonably incurred by DPT in the procurement of any materials and
Packaging and Labeling components as described in the immediately preceding
sub-paragraphs (a), (b) and (c) and reasonably required for the manufacture of
Product, irrespective of which party to this Agreement is responsible for
supplying such items. For clarity, Company shall not be responsible for general
materials (e.g., general excipients, parts, used across multiple projects)
unless the Company provides prior written consent.
2.3    Materials Testing
All Components, API, materials and Packaging and Labelling supplies shall, when
received by DPT, be submitted to analysis and evaluation in accordance with
DPT’s SOP’s to determine whether or not said materials and supplies meet the
Specifications. The cost of all such analyses and evaluations shall be borne by
DPT, except as otherwise provided in paragraph 2.2 of this Agreement. DPT agrees
to maintain and, if requested, make available to Company records of all such
analyses and evaluations. All tests shall be performed in accordance with the
responsibilities and requirements stated under the QA Agreement.
2.4    Safety Data Sheets
Prior to DPT’s receipt and testing of a Component, material, API or other
supplies, and as a condition precedent of any testing or formulation work by DPT
pursuant to this Agreement, Company shall provide SDS sheets to DPT for Finished
Product and all Components necessary for the manufacture of Product that are
supplied to DPT by Company under Section 2.2(a). Any


 
9
 




--------------------------------------------------------------------------------





Components or Product requiring disposal shall be presumed hazardous unless
otherwise provided in the SDS information provided.
2.5    Purchase Orders
(a)    Purchase of Product.
Company agrees to purchase from DPT all Product manufactured for Company by DPT
in accordance with Company’s purchase orders or Forecasted Needs to the extent
such Product meet the Specifications or any exceptions approved in writing by
Company at the time of manufacture. Product shall be ordered by Company by the
issuance of separate, pre-numbered purchase orders in increments of full batches
and in minimum order quantities (i.e., single Batch).
(b)    Forecasted Needs.
Company shall provide DPT in writing its Forecasted Needs. Such Forecasted Needs
shall be updated by Company monthly on or before the 10th day of each calendar
month on a rolling [* * *] basis. For the first such forecast, Company shall
provide the first Forecasted Needs to DPT approximately [* * *] days prior to
the planned production of the initial Validation Batches of Product initially
listed in Schedule A tentatively scheduled at DPT in October 2017 with future
monthly Forecasted Needs provided to DPT every month thereafter. It is
understood and agreed that with respect to all Forecasted Needs issued to DPT by
Company pursuant to the terms hereof, the forecast for the first [* * *] thereof
shall constitute a firm order for Product, regardless of receipt of Company’s
actual purchase order. By way of example, if Company issued a forecast to DPT of
its Forecasted Needs on [* * *], the first [* * *] that would be stated on such
forecast would be [* * *]. Thereafter, Company shall provide DPT with a purchase
order on or before the 10th day of each calendar month. DPT may produce Product
up to [* * *] prior to the requested delivery date in order to accommodate
fluctuations in production demands. The remaining [* * *] of the Forecasted
Needs shall be utilized by DPT for purposes of API, Component, Packaging, and
Labelling, and material acquisition on behalf of Company and DPT production
planning. DPT shall attempt to minimize the inventory purchased on behalf of
Company. Certain materials, however, may have long lead times or require a
Minimum Order Quantity. Therefore, DPT may with mutual agreement between Company
and DPT, order the API, Component, chemical and Packaging components and
Labelling components necessary to support up to [* * *] of Company’s Forecasted
Needs, or the applicable Minimum Order Quantity, whichever is greater. DPT will
advise Company of which items and long-lead time items requiring such lead times
and keep Company apprised of long lead time inventory purchased by DPT. Should
Company subsequently reduce its Forecasted Needs, or if Company requests that
DPT hold excess inventory of API, Components, raw materials, Packaging, and/or
Labeling materials (“Materials Safety Stock”), Company will be financially
responsible for any material purchased by DPT on Company’s behalf as part of the
Materials Fee. Any such material which is subsequently rendered in excess of
that required to support up to six months’ of Company’s Forecasted Needs or part
of the Materials Safety Stock, may be subject to storage and inventory carrying
fees of [* * *], if such Materials Safety Stock is stored for more than [* * *].


 
10
 




--------------------------------------------------------------------------------





(c)    Time of Issuance.
Company shall issue written purchase orders for Product to DPT at least [* * *]
prior to the requested delivery dates if the requirements are at or below [* *
*] of the applicable Forecasted Needs (a “Forecasted Batch”), and at least [* *
*] prior to the requested delivery dates for the portion of the requirements
that exceed the Forecasted Needs by more than [* * *] (the excess, an
“Unforecasted Batch”). For clarity, only the excess portion of the Product
stated in the Forecasted Needs that is deemed an Unforecasted Batch shall have a
lead time delivery date of [* * *] and the Batches stated in the Forecasted
Needs that fall within the acceptable Forecasted Batch threshold limits shall be
delivered in accordance within the [* * *] period as stated in this Section
2.6(c).
(d)    Contents of Purchase Orders.
Company’s purchase orders shall designate the desired quantities of Product,
delivery dates and destinations. This Agreement allows for up to [* * *]
shipping destinations per Batch of Product. Additional destinations can be
accommodated for a shipping preparation fee to be negotiated by DPT and Company.
2.6    Rejected Product
(a)    Rejection of Product by Company.
Company may reject any Product (including Validation Batches) which fails to
meet the Specifications (the “Rejected Product”). For US distributed product,
Company shall, within [* * *] after its receipt of any shipment of Product and
related Certificate of Analysis and Certificate of Compliance of Product (as
described in paragraph 5.1 hereof), notify DPT in writing of Company’s rejection
of Product, and any claim relating to the Rejected Product. For EU distributed
product, Company shall, [* * *] after its receipt of any shipment of Product and
related Certificate of Analysis and Certificate of Compliance of Product (as
described in paragraph 5.1 hereof), notify DPT in writing of Company’s rejection
of Product, and any claim relating to the Rejected Product. In the event Company
fails to provide such written notification to DPT, Company shall be deemed to
have accepted such Product, except in the case of a Latent Defect. In the event
of a Latent Defect, Company shall provide written notice of rejection to DPT [*
* *] after confirmation by Company, its Affiliate or any licensee, distributor
or other Third Party that Product contains a Latent Defect. Rejection notices to
DPT shall specify the details and nature of the Rejected Product batch that
failed to meet the Specifications. Company shall grant to DPT the right to
inspect or test said Product as provided in Section 2.6(b). All Product shall be
submitted to inspection and evaluation in accordance with this Agreement and
DPT’s SOP’s to determine whether or not said Product meet the Specifications.
(b)    Responsibility for Replacement of Rejected Product.
(i)    As to any Rejected Product pursuant to paragraph 2.6(a) above (including
phases of or complete batches of bulk Product), DPT shall replace such Rejected
Product (in an agreed upon batch order quantity, but in no event less than full
batch increments)


 
11
 




--------------------------------------------------------------------------------





promptly after all requisite materials are available to DPT for the manufacture
of replacement Product and [* * *]. If requested by Company, DPT shall make
arrangements, at its cost, for the return or disposal of Rejected Product. If
after receiving a notification from Company that Product delivered is Rejected
Product, and DPT disagrees with Company’s determination of the disposition of
the Product, DPT shall have [* * *] to respond to Company detailing in writing
why it disagrees with Company’s determination. Following DPT’s letter to
Company, the Parties shall respectively submit the dispute to an executive
officer of the Parties having authority to resolve such dispute for attempted
resolution by good faith negotiations within [* * *] from Company’s receipt of
DPT’s response to Company’s determination on the Rejected Product. In such
event, each Party shall cause its executive officer to meet, telephonically or
otherwise, and be available to attempt to resolve such issue. If the Parties
should resolve such dispute, a memorandum setting forth their agreement will be
prepared and signed by both Parties if requested by either Party. The Parties
shall cooperate in an effort to limit the issues for consideration in such
manner as narrowly as reasonably practicable in order to resolve the dispute. In
the event the Parties are unable to resolve the dispute with the appropriate
executive officers within thirty (30) days after the first meeting between the
executives officers, the Parties shall mutually select an independent laboratory
or expert to evaluate if Company’s determination of the Product is Rejected
Product and the potential root cause of Rejected Product. This evaluation will
be binding on the Parties. If the independent laboratory or expert determines
that any Product is Rejected Product due to DPT’s failure to meet the
Specifications or the Warranties under this Agreement, Company may reject the
Product in the manner contemplated in this Section 2.6(a) and DPT will be
responsible for the cost of the evaluation as more fully set forth under 2.6(c).
(ii)    If the independent laboratory determines that the Rejected Product fails
to conform to the Specifications or Product Warranties due to materials,
Components, or information supplied by Company, then Company will be deemed to
have accepted delivery of the Product on the [* * *] period after release (or,
in the case of any defects not reasonably susceptible to discovery upon delivery
of the Product, on [* * *] after confirmation thereof by Company, but not after
the expiration date of the Product) and Company will be responsible for the cost
of the evaluation by the independent lab.
(iii)    If the independent laboratory determines that the Rejected Product does
not meet the Specifications and results in a Rejected Product, but such failure
is not due to either Company-supplied materials or information or due to DPT’s
failure to follow the Manufacturing Process, the Specifications, or the Product
Warranties (collectively, “No Root Cause”), the Product will be deemed Rejected
Product, with the responsibilities of the costs of the Rejected Product, the
costs for the independent lab, and other costs as described in 2.6(c)(iii)
below. The Parties, will then in good faith, and using commercially reasonable
efforts, determine when a remanufacture of the Product can occur for the supply
of Product to Company in place of the Rejected Product.
(c)    Responsibility for Costs.


 
12
 




--------------------------------------------------------------------------------





(i)    For all Product (including Validation Batches) produced by DPT and deemed
Rejected Product under this Agreement or an executed SOW, and such Rejected
Product is due to Company-supplied information, formulations or materials as
discussed under Section 2.6(b)(ii), Company shall bear [* * *] of all costs
directly related to and invoiced for the Rejected Product including the cost of
destruction of the Rejected Product, which shall be conducted and managed by DPT
in accordance with all Applicable Laws and regulations.
(ii)    Upon the completion of all necessary Validation Batches in the event a
Validation Batch of Product or Product (including Finished Product) is rejected
due to DPT’s failure to comply with applicable written procedures and such
failure renders Product unmarketable as more fully set forth under Section
2.6(b)(i) or 2.6(b)(iii), DPT shall bear [* * *] of the Manufacturing Fees,
costs of all materials supplied by DPT and costs of destruction.
(iii)    In the event a Validation Batch(es) or Product does not meet
Specifications and results in a Rejected Product, but such failure is deemed to
have No Root Cause, Company shall bear all [* * *], and DPT shall bear all [* *
*], related to Rejected Product, and with costs destruction to be paid [* * *].
Destruction of Rejected Product shall be in accordance with all applicable laws
and regulations and the party conducting the destruction shall indemnify the
other party hereto for any liability, costs or expenses, including reasonable
attorney’s fees and court costs, relating to a failure to dispose of such
Rejected Product in accordance with such laws and regulations. The cost of the
independent laboratory fees shall be [* * *]. The party conducting the
destruction shall also provide to the other party hereto all manifests and other
applicable evidence of proper destruction as may be requested by applicable law.
(d)    Product Recall.
In the event (i) any Regulatory Authority issues a request, directive or
administrative order that Product be Recalled, or (ii) a court of competent
jurisdiction orders a Product Recall, or (iii) the Company reasonably determines
that Product should be Recalled, the parties shall take all appropriate
corrective actions which are reasonable under the circumstances. In the event
that such Recall results solely from the breach of DPT’s warranties under this
Agreement, DPT shall be responsible for the Administrative Expenses of the
Recall, in any case not to exceed [* * *], as well as for the cost of replacing
the Recalled Product.
2.7    Product Price
(a)    Manufacturing Fees.
The initial Manufacturing Fees to be paid by Company to DPT are listed in the
general form in the Schedule A. The Parties agree that prior to any Validation
Batches, the Manufacturing Fees set forth in Schedule A will be amended in
writing to reflect the appropriate pricing at the commercial batch size / scale.
The parties agree that the Manufacturing Fees set out in Schedule A shall be
re-negotiated, in good faith, at the beginning of each calendar year. If the
parties are unable to agree on a re-negotiated price at least thirty (30) days
prior to the start of a new 12-month period, then this Agreement, effective the
first day of January of the new 12-


 
13
 




--------------------------------------------------------------------------------





month period, shall continue in force with prices being adjusted to reflect the
change in the most recently published monthly Producer Price Index for
Pharmaceutical Preparation Manufacturing PCU 325412, issued by the Bureau of
Labor Statistics, United States Department of Labor (PPI), or comparable
successor index, in July of the preceding year as compared to the same month of
the year prior thereto until such time as to when price negotiation can be
completed. Notwithstanding the prior sentence, in no event shall the
year-over-year increase exceed [* * *].
[* * *].
In addition, Manufacturing Fees are based on [* * *] for Product. DPT reserves
the right to re-evaluate Manufacturing Fees at the beginning of the second
calendar year of the term of this Agreement (and each calendar year thereafter)
in the event that [* * *] listed in Schedule A by more than [* * *].
Prices for new Product or new Product sizes, new batch sizes or Product
configuration changes not initially included in Schedule A shall be established
by mutual agreement of DPT and Company at the time said new Product or new
Product sizes are added to Schedule A.
(b)    Materials Fees.
The initial Material Fees to be paid by Company to DPT are listed in the general
form in the Schedule A. The Parties agree that prior to any Validation Batches,
the Material Fees set forth in Schedule A will be amended in writing to reflect
the appropriate pricing at the commercial batch size / scale. For the Launch
Year, the Materials Fee will be listed in Schedule A within one hundred twenty
(120) days of commencement of the initial commercial production of the
applicable Product. After the Launch Year, the Materials Fee will be adjusted
once annually at the beginning of each calendar year, in parallel with the
pricing adjustments under Section 2.7(a), and Schedule A shall be amended
accordingly based on changes in DPT’s Standard Costs for materials. In any such
adjustments made to DPT's Standard Costs, DPT [* * *]. In the event, however,
the total underlying costs of Material Fee for a Product increases or decreases
during any calendar year by more than [* * *], DPT will provide [* * *] to
Company in connection with such adjusted Materials Fee. Thereafter DPT shall
promptly upon the effective date of such increase (decrease) adjust its
Materials Fee for said Product to Company to compensate for the increase
(decrease).
Material Fees for new Product or new Product sizes, new batch sizes or Product
configuration changes not initially included in Schedule A, shall be established
by mutual agreement of DPT and Company said new Product or new Product sizes are
added to Schedule A.
2.8    Payment
Payment for all deliveries of Product and services shall be made in U.S. Dollars
(USD), net thirty (30) days after the date of receipt of DPT’s invoice therefor.
Invoices shall be generated upon shipment of Product from DPT. Total invoice
price shall be equal to the quantity of Product times the Total Price per Unit
of Product effective on the date of Product release, as


 
14
 




--------------------------------------------------------------------------------





listed in Schedule A. Payments shall be made by check, wire transfer, electronic
fund transfer or through other instrument accepted by DPT. Payments by wire or
electronic fund transfer should be made to the following:
[* * *]


Invoices will be sent by email to Kindredbio@avidbill.com, and must include the
applicable Company PO number. Invoices will be sent when the Product is
manufactured and released by DPT. If any portion of an invoice is disputed,
Company will pay DPT for the undisputed amount and the Parties will use good
faith efforts to reconcile the disputed amount as soon as practicable, but in no
case more than sixty (60) days, unless jointly agreed to by the Parties.
2.9    Late Payment
A late fee of [* * *] of total invoice can be added each month for late
payments, except in the case of disputed invoices. DPT, at its sole discretion,
has the right to discontinue Company’s credit on future orders and to put a hold
on any production or shipment of Product if Company’s account is not current.
Prior to any such hold initiated by DPT, DPT shall provide written notice to
Company, Company shall then have thirty (30) days from receipt of such notice to
address, respond to, and advise DPT on the status of the account. If after
thirty (30) days, the issue related to the notice is not rectified, DPT may
proceed with the hold on any production or shipment of Product in accordance
with this Section 2.9. Such hold on production or shipment shall not constitute
a breach of this Agreement by DPT. In the event credit is discontinued, a [* *
*] material deposit paid by Company to DPT will be required prior to DPT
ordering materials. In addition, if Company’s account is not current a [* * *]
Manufacturing Fee deposit will be required prior to DPT manufacturing any
Product and the balance of the invoice must be paid in full prior to release of
such Product.
2.10    Destruction Costs
Subject to paragraph 2.6, DPT reserves the right to invoice Company for all of
the costs of destruction of Product, unless such destruction relates to a
Rejected Product arising from DPT’s failure to comply with the terms of this
Agreement which renders Product unmarketable.
2.11    Late Delivery
Late Delivery: Except for a Force Majeure event, in the event that Product is
not released by DPT more than [* * *] after the Delivery Date due solely to
DPT’s acts or omissions in performing its obligations under the Agreement (“Late
Delivery”), then Company may begin charging DPT a late delivery charge as
Liquidated Damages, but not as a penalty. Late Delivery charge will be for each
period that the delivery is late equal to the following percentages payable by
up to a maximum Late Delivery charge of [* * *] of the Manufacturing Fee:
Delay    Percentage Deduction
1st period ([* * *] days)    [* * *]


 
15
 




--------------------------------------------------------------------------------





2nd period ([* * *] days)    [* * *]
3rd period ([* * *] days)    [* * *]


For example, if the Product was delivered in the second period after the
specified delivery date, the Late Delivery charge would be [* * *]. At the end
of each month, DPT will calculate the Late Delivery credit due Company and issue
a credit memo to Company which will be deducted from the next invoice, or if
there is no invoice issued DPT within the three calendar months, DPT will issue
a check to Company in the aggregate amount of all accrued Late Delivery charges.
EXCEPT FOR FAILURE TO SUPPLY SET FORTH IN SECTION 2.12 BELOW, COMPANY
ACKNOWLEDGES AND AGREES THAT THE LIQUIDATED DAMAGES PROVIDED HEREIN SHALL BE
COMPANY’S SOLE AND EXCLUSIVE REMEDY FOR LATE DELIVERY.


2.12    Supply Failure
Except for Force Majeure, in the event DPT is unable to deliver at least [* * *]
of the Minimum Order Quantity of each Batch of Product as stated in Schedule A
within [* * *] after the specified Delivery Date, and such failure to deliver
Product being directly related to DPT’s actions or inactions, such inability to
deliver the Product shall constitute a supply failure (“Supply Failure”) and DPT
shall then have [* * *] thereafter to cure the Supply Failure (“Supply Failure
Cure Period”). In the event DPT is unable to cure the Supply Failure within the
Supply Failure Cure Period, DPT shall fulfill purchase orders with such
quantities of conforming Product as are available; and Company may (i) [* * *]
and (ii) [* * *]. DPT shall only be liable to Company subject to the limitation
of liability in Section 11.6. In addition to the remedies set forth in the prior
sentence, during any calendar year, if two (2) or more Supply Failures occur
(“Multiple Supply Failure”), the exclusivity purchase provisions of Company
under Section 2.1 shall no longer apply, and Company shall be permitted to
purchase Product from DPT or other sources as Company desires for the remaining
term of the Agreement. Nothing in this Section 2.12 shall relieve Company of its
obligation to remit payment for the quantity of Products which are delivered in
a Supply Failure. EXCEPT IN THE CASE OF A MUTLIPLE SUPPLY FAILURE (WHERE SECTION
12.2(e) SHALL ALSO APPLY), COMPANY ACKNOWLEDGES AND AGREES THAT THE REMEDIES
PROVIDED FOR HEREIN SHALL BE COMPANY’S SOLE AND EXCLUSIVE REMEDIES FOR DPT’S
FAILURE TO SUPPLY.
ARTICLE III
SHIPMENT AND RISK OF LOSS
3.1    Shipment
Shipment of Product shall be in accordance with Company instructions, provided
that shipment is made in accordance with all relevant statutory requirements.
Product will be shipped


 
16
 




--------------------------------------------------------------------------------





to Company or its designee immediately upon release as provided in Section 3.2.
At Company’s request, DPT may hold Product in DPT’s warehouse for up to [* * *]
at no charge, and if held by DPT beyond [* * *], a [* * *] holding fee shall
apply. Product held at DPT will be subject to payment in accordance with
paragraph 2.9 above as if Product was shipped. If Company requests DPT to make
any miscellaneous small shipments of a Batch of Product beyond the acceptable
number of shipments stated in Section 2.5(d), or other Product related items at
Company’s direction and on Company’s behalf, Company agrees to reimburse DPT for
any shipping charges incurred.
3.2    Delivery Terms
The delivery terms of Product detailed in Schedule A hereof shall be Ex Works
(Incoterms 2010) DPT’s Facility. Title to, and risk of loss for, Product, shall
transfer from DPT to Company when DPT releases Product to Company at its
Facility. Company shall bear all risk of loss, delay, or damage in transit, as
well as cost of freight and insurance.
3.3    Claims
The weights, tares and attests affixed by DPT’s invoice shall govern unless
established to be incorrect. Claims relating to quantity, weight and loss or
damage to any Product sold under this Agreement shall be waived by Company
unless made within thirty (30) days of receipt of Product by Company, except in
the case of a Latent Defect.
ARTICLE IV
TERM AND TERMINATION
4.1    Term
The initial term of this Agreement shall commence on the Effective Date hereof
and will continue until December 31 of the fifth (5th) calendar year following
the Launch Year, unless sooner terminated pursuant to paragraph 4.2 below. This
Agreement shall thereafter automatically renew for periods of twenty-four (24)
months, unless any party shall give notice to the other to the contrary at least
twelve (12) months prior to the expiration of the initial term or any renewal
term of the Agreement.
4.2    Termination
This Agreement may be terminated at any time upon the occurrence of any of the
following events:
(a)    For Cause Events.
(i)    The failure of either party to comply with its obligations herein, which
failure is not remedied within sixty (60) days after receipt of written notice
(the “Breach Remediation Period”) of the nature, scope and details of the breach
(a “Breach Notice”). Unless otherwise stated in this Agreement, an aggrieved
Party’s right to terminate this Agreement under this Section 4.2(a)(i) may only
be exercised for a period of sixty (60) days following the


 
17
 




--------------------------------------------------------------------------------





expiration of the Breach Remediation Period (where the breach has not been
remedied) and if the termination right is not exercised during this period then
the aggrieved Party will be deemed to have waived the breach of the
representation, warranty, or obligation described in the Breach Notice.
(ii)    Either Party at its sole option may immediately terminate this Agreement
upon written notice to the other Party if: (i) the other Party is declared
insolvent or bankrupt by a court of competent jurisdiction; (ii) a voluntary
petition of bankruptcy is filed in any court of competent jurisdiction by the
other Party; or (iii) this Agreement is assigned by the other Party for the
benefit of creditors.
(iii)    Company may terminate this Agreement upon at least thirty (30) days’
prior written notice, if any Authority takes any action, or raises any
objection, that prevents Company from importing, exporting, purchasing, or
selling the Product, or Company (or its Affiliate or licensee) determines that
for safety or efficacy reasons Company is not going to continue to develop or
commercialize the Product.
(iv)    Company may terminate this Agreement at any time upon written notice to
DPT, without limiting Company’s other rights or remedies under this Agreement,
if any Authority takes any enforcement action regarding the Facility that
relates to the Product or could reasonably be expected to adversely affect the
ability of DPT to supply the Product hereunder. In the event of the termination
or cancellation of this Agreement for any reason, and without prejudice to any
other rights and remedies available to DPT hereunder, Company agrees to
reimburse DPT for: (i) the Materials Fee for all DPT-supplied materials directly
ordered for the manufacture of Product based on Company’s Forecasted Needs; (ii)
the Total Price per Unit of Product, with a prorated adjustment for percent
completed for work-in-process Product; and (iii) the Total Price per Unit of
Product for Finished Product.
(b)    Upon receipt of notice of termination of this Agreement for any reason,
DPT will provide assistance to Company in a Technology Transfer. Company [* *
*], except in the event of a termination of this Agreement by Company under any
of Section 4.2(a) or any such unremediated Material Breach by DPT, in which
event DPT [* * *]. In all circumstances, DPT will use commercially reasonable
efforts to meet the timeline requested by Company.
4.3    Survival
Termination of this Agreement under Section 4.2 or due to expiration or
cancellation shall not relieve either party of obligations or liability for
breaches of this Agreement incurred prior to or in connection with termination,
expiration or cancellation. Articles VII, IX, XI, XII, and XIII, and Sections
2.8, 3.1, 4.3, 6.2, 6.3(d) hereof shall survive the termination or cancellation
of this Agreement for any reason.
ARTICLE V
CERTIFICATES OF ANALYSIS AND MANUFACTURING COMPLIANCE
5.1    Compliance with Specifications


 
18
 




--------------------------------------------------------------------------------





(a)    Company shall bear sole responsibility for the validity of all test
methods and appropriateness of all Specifications. In addition, Company shall
bear sole responsibility for all Regulatory Approvals, filings, and
registrations and adequacy of all validation, stability, and preservative
efficacy studies.
(b)    Compliance with all federal, state, and local laws and regulations
concerning Packaging and Labeling shall be the sole responsibility of Company,
provided that DPT purchases such Packaging and Labeling as provided in paragraph
2.2(c)
5.2    QA Agreement
The effectiveness of this Agreement is conditioned upon the Parties duly
executing and delivering the QA Agreement within sixty (60) days of the
Effective Date. At the reasonable request of either Party, the Parties shall
negotiate in good faith amendment(s) to the QA Agreement to address matters
specific to the Product. The Parties agree to fulfil the responsibilities
related to the Product as set forth in the QA Agreement.
The Parties agree that QA Agreement controls the topics and terms related to the
quality of the Product, compliance, audits, and regulatory matters (including
communications to agencies, regulatory filings). To the extent that there is any
conflict between the terms and conditions of this Agreement, and the terms and
conditions of the QA Agreement, the QA Agreement shall control only the topics
directly related to quality and compliance, and all economic or financial terms
shall be governed by this Agreement.
5.3    Certificates of Analysis
DPT shall test each lot of Product purchased pursuant to this Agreement before
delivery to Company. Each Certificate of Analysis shall set forth the items
tested, specifications and test results for each lot delivered. DPT shall send
one (1) Certificate of Analysis and Certificate of Compliance to Company at the
time of the release of Product. Any extraordinary reporting or documentation
outside the scope of this Agreement requested by Company may be subject to an
additional charge by DPT.
5.4    Stability Testing
DPT shall perform its standard stability test program as defined in DPT’s SOP’s
or as separately agreed to in accordance with a CCR for each Product. Company
shall receive a copy of DPT’s Annual Product Review for each Product as long as
DPT is continuing to produce or provide any service or generating any
information (e.g., on-going stability) of Product for Company. If Company elects
to perform its own stability testing on Product, Company agrees to provide DPT
with a copy of the results from such testing on an annual basis.
5.5    Validation Work or Additional Testing
It is understood by the parties hereto that, unless there is a specific written
SOW covering Process Validation services, the responsibility for any Process
Validation work shall be the sole


 
19
 




--------------------------------------------------------------------------------





responsibility of Company. The Parties agree that for any Validation work or
additional testing in connection with the Product listed in Schedule A, DPT and
Company shall enter into a specific written SOW in accordance with Section 10.1
establishing methodology and pricing for such services. It is understood between
the parties hereto that if DPT is required by Regulatory Authority to perform
validation studies or additional testing in order to legitimately continue to
engage in the manufacture of Product for Company and DPT and Company cannot
reach an agreement on a written SOW, then DPT shall be under no obligation to
continue the manufacture of Product affected by said regulation. For clarity,
DPT and Company shall execute a SOW for the performance and completion of the
Validation of the initial commercial Product under Schedule A of this Agreement
(the “Mirtazapine Validation Batches”). In the event that any of the Mirtazapine
Validation Batches are rejected as Rejected Product, and Validation is
unsuccessful, the Parties will jointly discuss and agree on a path forward, not
to exceed thirty (30) days. If the Parties cannot agree on a path forward, or if
successful Validation Mirtazapine Validation Batches are not achieved within
ninety (90) days of the original delivery date of the Mirtazapine Validation
Batches, Company may terminate this Agreement.
5.6    Regulatory Inspection
DPT shall advise Company within one business day if an authorized agent of the
FDA or other governmental agency visits DPT’s manufacturing Facility and
requests or requires information or changes which specifically pertain to
Product in accordance with the QA Agreement. DPT shall provide Company with
advanced notice of any Regulatory Authority inspection in accordance with the QA
Agreement. Company shall also be permitted to be on-site for any Regulatory
Authority inspection in accordance with the QA Agreement. Regulatory audit on
their product not applicable to DPT.
5.7    Regulatory Filings
Company agrees to provide DPT with copies of any sections of ANDAs or other
regulatory filings and regulatory agency correspondence applicable to Product
manufactured and/or tested by DPT, and copies of any changes in or updates of
same as they, from time to time, hereafter occur.
5.8    Access to DPT’s Facilities
(a)    DPT will give Company reasonable access at agreed times to procedures and
documentation relevant to the Product, and to the areas of the Facility in which
the Product is manufactured, stored, handled or shipped, to permit Company to
verify that the Facility are being performed in accordance with the
Specifications, the QA Agreement, cGMPs, and Applicable Laws. Such access shall
in no way give Company the right to any of DPT’s confidential or proprietary
information.
(b)    But, with the exception of “For-Cause” Audits, Company will be limited
each year to one cGMPs-type audit, lasting no more than five (5) days and
limited to a maximum number of two (2) representatives of Company (unless
otherwise mutually agreed) who are subject to requirements of confidentiality to
the same extent as Company hereunder. Company


 
20
 




--------------------------------------------------------------------------------





shall be able to audit DPT for cause at frequency and at no further cost to
Company and as determined by Company
(c)    Year End Physical Inventory Inspection Access. Prior to the end of each
calendar year, and in addition to the access rights covered under 5.8(a) and (b)
above, upon mutual agreement of the specific date between the Parties,
representatives of Company (or its designee) and the independent auditors of
Company, shall be permitted to perform a physical audit and physical count of
the amount of inventory of Product, work in process, and other Components that
Company purchased and supplied to DPT, stored at the Facility, and if
applicable, at any other facilities of DPT, or an approved subcontractor where
such Company inventory may be stored.
ARTICLE VI
REPRESENTATIONS, WARRANTIES AND COVENANTS
6.1    Authorization
Each Party covenants, represents, and warrants to the other Party as of the
Effective Date that: (a) it has the full right and authority to enter into this
Agreement and that it is not aware of any impediment that would inhibit its
ability to perform its obligations hereunder and has taken all necessary action
on its part to authorize the performance of the obligations; (b) the execution
and delivery of this Agreement and the performance of the Party’s obligations
hereunder (i) do not conflict with or violate any requirement of Applicable Laws
and (ii) do not conflict with, or constitute a default or require any consent
under, any contractual obligation of the Party; (c) it is duly organized,
validly existing and in good standing under the laws of the state or country in
which it is organized; and (d) this Agreement has been duly executed and
delivered on behalf of the Party, and constitutes a legal, valid, binding
obligation of the Party, enforceable against the Party in accordance with its
terms.
6.2    DPT Warranties
Company covenants, represents, and warrants that:
(a)    all Product delivered and sold pursuant to this Agreement will have been
manufactured in accordance with the Specifications or any exceptions approved in
writing by Company at the time of manufacture and in accordance with the QA
Agreement;


 
21
 




--------------------------------------------------------------------------------





(b)    subject to Sections 6.3(c) and 6.4, all Product shall have been
manufactured by DPT in compliance with applicable FDA regulations, Applicable
Laws, and Good Manufacturing Practices;
(c)    the Product delivered hereunder will: (i) be free and clear of any and
all encumbrances, liens, or other third-party claims; (ii) have been
manufactured, packaged, labelled and delivered in compliance with the QA
Agreement; (iii) not be adulterated or misbranded within the meaning of the Act,
as amended, and any regulations promulgated thereunder or comparable provisions
under the laws and regulations of any other applicable jurisdiction and (iv) not
be articles that, under the provisions of the Act, may not be introduced into
commerce;
(d)    Company will be entitled to rely upon the Batch documentation, and other
information provided by DPT to base its decision for the release of the Product
to the market;
(e)    any DPT Intellectual Property used by DPT to manufacture the Product: (i)
is DPT’s or its Affiliate’s unencumbered property, (ii) may be lawfully used by
DPT, and (iii) does not infringe and will not infringe any rights of a Third
Party;
(f)    DPT will not pledge or otherwise transfer, without Company’s prior
written consent or any work-in-process or finished goods inventory of Products,
other than to Company or Company’s designee as expressly provided in this
Agreement;
(g)    DPT will maintain any and all licenses, certificates, and other approvals
required from any Regulatory Authority of applicable governing body to receive,
store, manufacture, test, release, import, export, supply or produce Product
ordered by Company under this Agreement;
(h)    DPT will maintain reasonable security policies at the Facility to protect
the integrity of the Products and all other Company assets, tangible and
intangible, at the Facility; and
(i)    during the Term, DPT will maintain a temperature-controlled,
humidity-controlled manufacturing suite and storage area at the Facility for
manufacture and storage of the Product and Company supplied materials in
accordance with the applicable Specifications, master batch records and
procedures for the Product, and other reasonable instructions from the Company
and will maintain the Facility, all personal property, equipment, machinery,
systems, intangibles, Intellectual Property, Company supplied materials and
contract rights in use at the Facility during the performance of DPT under this
Agreement in the ordinary course of business, and free of material defects,
except for defects attributable to wear and tear consistent with the age and
usage of these assets, and except for defects that do not and will not, in the
aggregate, materially impair the ability to use the assets to manufacture,
process, store, dispose or otherwise handle any API or Products. DPT shall be
responsible for the replacement of Company supplied material that is damaged,
stolen or destroyed due to the negligence or misconduct of DPT;
(j)    DPT will not in the performance of its obligations under this Agreement
use the services of any person debarred or suspended under 21 U.S.C. §335
(a)-(b) or


 
22
 




--------------------------------------------------------------------------------





comparable provisions under the laws and regulations of any other applicable
jurisdiction. DPT represents that it does not currently have, and covenants that
it will not hire, as an officer, employee, agent or consultant any person who
has been convicted of a felony under the laws of the United States or Canada for
conduct relating to the regulation of any drug product under the Act. If DPT or
any officer, employee, agent or consultant of DPT: (a) becomes debarred; or (b)
receives notice of action or threat of action with respect to its debarment,
during the term of this Agreement, DPT agrees to notify KindredBio immediately.
If DPT or any of its officers, employees, agents or consultants becomes debarred
as set forth in clause (a) above or receives notice of action or threat of
action as set forth in clause (b) above, Company will have the right to
terminate this Agreement upon written notice to DPT.
6.3    Company Warranties
Company covenants, represents, and warrants that:
(a)    that all Labeling copy and artwork approved, designated or supplied by
Company shall be in compliance with all Applicable Laws and governmental
regulations;
(b)     all Company designated formulas, components and artwork related to
Product do not violate or infringe any patent, copyright or trademark laws;
(c)    that it has or will have obtained any and all necessary approvals from
all applicable regulatory agencies necessary to manufacture and distribute in
the Territories where Company so chooses to market the Product;
(d)    to the best of Company’s knowledge, the manufacture, sale and use of
Company Intellectual Property for use by DPT in the manufacture of the Product
will not infringe the patent or other proprietary rights of any Third Parties.
and that Company will indemnify, defend and hold DPT harmless from any damage,
judgment, loss, cost or other reasonable expense (including reasonable
attorney’s fees and court costs) arising from claims that Product or the use of
Product names and any other trademarks, trade names, or trade dress used by
Company in connection with Product infringes and patent or other proprietary
rights of a third party.
6.4    No Additional Warranties
DPT AND COMPANY MAKE NO WARRANTIES OR REPRESENTATION OF ANY KIND, EITHER EXPRESS
OR IMPLIED, WITH RESPECT TO THE PRODUCT, PRODUCT LABELING OR PACKAGING; EXCEPT
AS DETAILED IN THIS AGREEMENT. ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
A PARTICULAR PURPOSE ARE HEREBY DISCLAIMED.
ARTICLE VII
FORCE MAJEURE


 
23
 




--------------------------------------------------------------------------------





Each of the parties shall be excused from the performance of its obligations
hereunder in the event performance of this Agreement is prevented by Force
Majeure and such excuse shall continue as long as the condition constituting
such Force Majeure continues, plus thirty (30) days after the termination of
such condition.
ARTICLE VIII
CHANGES TO PROCESS OR PRODUCT
8.1    Changes by Company
If Company at any time requests a change to Product and DPT agrees such change
is reasonable with regard to Product manufacture; (i) such change shall be
incorporated within the Master Batch Record and/or Specifications via a written
CCR reviewed and agreed upon by both DPT and Company; (ii) The parties shall
adjust the price of Product, if necessary, and Schedule A shall be amended
accordingly; and (iii) Company shall pay DPT for the reasonable costs associated
with such change including, but not limited to, any additional development or
validation work required, charged at DPT’s then-prevailing R&D rates in
accordance with Section XI contained herein.
8.2    Changes by DPT
DPT agrees that any changes developed by DPT which may be incorporated into
Product shall require the written approval of Company via a CCR prior to such
incorporation. At the time of such incorporation, such changes shall become part
of the Specifications. It is also agreed that any regulatory filings incident to
any such change shall be the sole responsibility of Company. If, applicable in
no event will such a change be implemented at DPT for the Product until such
time the change has been accepted or approved by the applicable Regulatory
Authority for the Product. All changes whether DPT initiated or Company
initiated will follow QA Agreement requirements.
8.3    Changes or Fees by Regulatory Authorities
The parties agree that any changes required by a Regulatory Authority shall be
incorporated into Product as evidenced by the written approval of Company via a
CCR prior to such incorporation. Any actual or potential additional Product
costs, fees or expenses, including but not limited to items such as regulatory
user fees, serialization fees or similar such items shall be the sole
responsibility of Company. At the time of such incorporation, such changes shall
become part of the Specifications. If DPT is required by Regulatory Authority to
perform validation studies for purposes of validating new manufacturing process
or cleaning procedures or new material and Finished Product assay procedures
with respect to Product in order to continue to engage in the manufacture of
said Product for Company, such studies shall be conducted in accordance with
paragraph 5.4 herein. Any costs reasonably incurred by DPT in accordance with
this paragraph shall be reimbursed by Company by way of adjustments to the
Manufacturing Fee or Materials Fee or via an annual charge agreed upon by the
parties.
8.4    Obsolete Inventory


 
24
 




--------------------------------------------------------------------------------





Any Company-specific inventory including, but not limited to, materials, expired
materials, work-in-process, and Product rendered obsolete as a result of
formula, artwork, minimum order quantities, or packaging changes requested by
Company or by changes required by regulatory authority shall be reimbursed to
DPT by Company at DPT’s Materials Fee. At such time and unless otherwise
instructed by Company and agreed to by DPT, DPT will ship the obsolete inventory
to Company for destruction by Company. Company shall bear [* * *] of all
shipping and destruction costs related to said obsolete inventory. The
destruction shall be in accordance with all applicable laws and regulations and
Company shall indemnify DPT for any liability, costs or expenses, including
attorney’s fees and court costs, relating to Company’s failure to dispose of
such inventory in accordance with such laws and regulations. Company shall also
provide DPT with all manifests and other applicable evidence of proper
destruction as may be requested by DPT or required by applicable law. DPT shall
provide written notification to Company of its intent to dispose and or store
obsolete inventory. If DPT does not receive disposition instructions from
Company within 30 days from date of notification, obsolete inventory remaining
at DPT’s facilities shall be subject to a deposit covering the standard cost of
the obsolete inventory and storage fees and or destruction at DPT’s discretion.
ARTICLE IX
CONFIDENTIAL INFORMATION
9.1    Confidential Information
(a)    Prior Agreement. This Agreement supersedes the Confidentiality Agreement
between DPT and Company dated January 20, 2014 (the “Confidentiality
Agreement”). All information exchanged between the Parties under the
Confidentiality Agreement shall be deemed to have been disclosed under this
Agreement on a going-forward basis and shall be subject to the terms of this
Article 9 as of the Effective Date.
(b)    Confidential Information. “Confidential Information” means any
information disclosed by the Disclosing Party to the Recipient (whether
disclosed in oral, written, electronic or visual form) that is non-public,
confidential or proprietary including, without limitation, information relating
to the Disclosing Party’s patent and trademark applications, process designs,
process models, drawings, plans, designs, data, databases and extracts
therefrom, formulae, methods, know-how and other intellectual property, its
clients or client confidential information, finances, marketing, products and
processes and all price quotations, manufacturing or professional services
proposals, information relating to composition, proprietary technology, and all
other information relating to manufacturing capabilities and operations. In
addition, all analyses, compilations, studies, reports or other documents
prepared by any Party’s Representatives containing the Confidential Information
will be considered Confidential Information. Samples or materials provided
hereunder as well as any and all information derived from the approved analysis
of the samples or materials will also constitute Confidential Information. For
the purposes of this Article 9, a Party or its Representative receiving
Confidential Information under this Agreement is a “Recipient,” and a Party or
its Representative disclosing Confidential Information under this Agreement is
the “Disclosing Party.”


 
25
 




--------------------------------------------------------------------------------





(c)    Use of Confidential Information. The Recipient will use the Confidential
Information solely for the purpose of meeting its obligations under this
Agreement. The Recipient will keep the Confidential Information strictly
confidential and will not disclose the Confidential Information in any manner
whatsoever, in whole or in part, other than to those of its Representatives who
(i) have a need to know the Confidential Information for the purpose of this
Agreement; (ii) have been advised of the confidential nature of the Confidential
Information and (iii) have obligations of confidentiality and non-use to the
Recipient no less restrictive than those of this Agreement. Additionally,
Company will have the right to disclose Confidential Information to sublicensees
or other strategic partners or in connection with financings or similar
transactions provided that the parties to whom Company discloses this
information are bound by obligations of confidentiality and non-use no less
restrictive than those of this Agreement. Recipient will protect the
Confidential Information disclosed to it by using all reasonable precautions to
prevent the unauthorized disclosure, dissemination or use of the Confidential
Information, which precautions will in no event be less than those exercised by
Recipient with respect to its own confidential or proprietary Confidential
Information of a similar nature. The obligations of confidentiality and non-use
set forth in this Article 9 will remain in effect for a period of five (5) years
following the termination of this Agreement.
(d)    Exclusions. The obligations of confidentiality will not apply to the
extent that the information:
(i)    is or becomes publicly known through no breach of this Agreement or fault
of the Recipient or its Representatives;
(ii)    is in the Recipient’s possession at the time of disclosure by the
Disclosing Party other than as a result of the Recipient’s breach of any legal
obligation;
(iii)    is or becomes known to the Recipient on a non-confidential basis
through disclosure by sources, other than the Disclosing Party, having the legal
right to disclose the Confidential Information, provided that the other source
is not known by the Recipient to be bound by any obligations (contractual,
legal, fiduciary, or otherwise) of confidentiality to the Disclosing Party with
respect to the Confidential Information;
(iv)    is independently developed by the Recipient without use of or reference
to the Disclosing Party’s Confidential Information as evidenced by Recipient’s
written records; or
(v)    is expressly authorized for release by the written authorization of the
Disclosing Party.
Any combination of information which comprises part of the Confidential
Information are not exempt from the obligations of confidentiality merely
because individual parts of that Confidential Information were publicly known,
in the Recipient’s possession, or received by the Recipient, unless the
combination itself was publicly known, in the Recipient’s possession, or
received by the Recipient.


 
26
 




--------------------------------------------------------------------------------





(e)    Photographs and Recordings. Neither Party will take any photographs or
videos of the other Party’s facilities, equipment or processes, nor use any
other audio or visual recording equipment (such as camera phones) while at the
other Party’s facilities, without that Party’s express written consent.
(f)    Permitted Disclosure. Notwithstanding any other provision of this
Agreement, the Recipient may disclose Confidential Information of the Disclosing
Party to the extent required, as advised by counsel, in response to a valid
order of a court or other governmental body or as required by law, regulation or
stock exchange rule. But the Recipient will advise the Disclosing Party in
advance of the disclosure to the extent practicable and permissible by the
order, law, regulation or stock exchange rule and any other applicable law, will
reasonably cooperate with the Disclosing Party, if required, in seeking an
appropriate protective order or other remedy, and will otherwise continue to
abide by its obligations of confidentiality set out herein. If any public
disclosure is required by law, the Parties will consult concerning the form of
announcement prior to the public disclosure being made.
(g)    Return of Confidential Information. Upon the written request of the
Disclosing Party, the Recipient will promptly return the Confidential
Information to the Disclosing Party or, if the Disclosing Party directs, destroy
all Confidential Information disclosed in or reduced to tangible form including
any copies thereof and any summaries, compilations, analyses or other notes
derived from the Confidential Information except for one copy which may be
maintained by the Recipient for its records. The retained copy will remain
subject to all confidentiality provisions contained in this Agreement.
(h)    Remedies. The Parties acknowledge that monetary damages may not be
sufficient to remedy a breach by either Party of this Agreement and agree that
the non-breaching Party will be entitled to seek specific performance,
injunctive or other equitable relief to prevent breaches of this Agreement and
to specifically enforce the provisions hereof in addition to any other remedies
available at law or in equity. These remedies will not be the exclusive remedies
for breach of this Agreement but will be in addition to any and all other
remedies available at law or in equity.
9.2    Trademarks and Trade Names
(a)    Each party hereby acknowledges that it does not have, and shall not
acquire any interest in any of the other party’s trademarks or trade names
unless otherwise expressly agreed.
(b)    Each party agrees not to use any trade names or trademarks of the other
party, except as specifically authorized by the other party in writing both as
to the names or marks which may be used and as to the manner and prominence of
use.
ARTICLE X
TECHNICAL & DEVELOPMENT SERVICES
10.1    Technical & Development Services


 
27
 




--------------------------------------------------------------------------------





(a)    Development Products.
From time to time, Company may request, in writing, that DPT evaluate, develop,
manufacture, test and/or provide price quotations for certain new items which
may become Product and relate to the Products listed under Schedule A at the
time of the request (hereinafter referred to as “Development Products”) on
behalf of Company. If DPT agrees to perform such services, DPT shall so notify
Company within sixty (60) days of its receipt of Company’s request. To the
extent that DPT agrees to perform any services hereunder for Company, DPT shall
only be obligated to act in good faith and to use reasonable efforts to
accomplish the desired results as outlined in a mutually agreed upon SOW.
Nothing herein shall obligate DPT to achieve any specific results for
Development Products and DPT makes no warranties or representations that it will
be able to achieve the desired results such Development Products.
(b)    SOW.
Should DPT agree to perform any services under this paragraph 10.1, DPT shall
submit a written development proposal in the form of a SOW to Company
identifying DPT’s best estimate of the development costs. This estimate shall
include, but not be limited to, labor hours for development, testing, scale up,
stability, report writing, etc., as well as all reasonably foreseeable
associated tasks and expenses. If this estimate is acceptable to Company and
Company so notifies DPT by approving the SOW in writing, DPT shall begin work as
outlined in the SOW. It is understood by the parties that during any development
project unforeseen circumstances may evolve, including, but not limited to,
termination of any further activity due to unacceptable results, significant
reevaluation due to marginal results, etc. DPT will promptly notify Company of
any such unforeseen circumstances before proceeding at which time either Company
or DPT may terminate the project or mutually agree to amend or completely revise
the SOW. In the case where the project is terminated or revised, Company will be
obligated to pay for all of the work performed by DPT up to that point.
(i)    Validation. Upon completion of the development activities performed under
10.1(a) and 10.1(b), if so desired by Company, and at Company expense, DPT shall
draft and execute a new SOW for the purpose of Validation of a Development
Product (a “Development Product Validation”).
(c)    Costs.
Material costs involved will be billed to Company at DPT’s reasonable, direct
actual cost plus mark-up of [* * *] for administration and carrying costs. The
foregoing development costs shall be paid to DPT in accordance with DPT’s
standard invoicing procedures regardless of whether DPT is able to accomplish
the results which Company requested. All invoices shall be paid by Company in
accordance with paragraph 2.9 above.
ARTICLE XI
INDEMNIFICATION
11.1    Indemnification by DPT


 
28
 




--------------------------------------------------------------------------------





DPT shall indemnify, defend and hold harmless, Company, its respective
directors, officers, employees and agents (“Company Indemnitees”) from and
against any and all liability, damage, claims, demands, loss, cost, or expense
(including reasonable attorney’s fees) (collectively, “Losses”) resulting from
any Third Party claims made or suits brought (each, a “Claim”) against any
Company Indemnitee, which arise from DPT’s negligence, willful misconduct or any
breach of its representations or warranties as set forth in in this Agreement.
Notwithstanding the foregoing, under no circumstances shall DPT have any
responsibility for Losses of such third parties to the extent they arise from
the negligence or willful misconduct of any Company Indemnitees.
11.2    Insurance by DPT
At its sole cost and expense, DPT shall maintain in full force and effect during
the term of this Agreement and for a period of five years following termination
if written on a claims made basis: (i) Product Liability coverage in the minimum
amount of [* * *] per occurrence with an annual aggregate amount of [* * *];
(ii) Workers Compensation coverage in accordance with all applicable statutory
requirements, and Employers Liability coverage of [* * *] per
accident/disease/injury; and (iii) General Liability coverage, including
Contractual Liability coverage, with limits of [* * *] per occurrence and [* *
*] in the annual aggregate. The limits required may be satisfied through a
combination of both primary and excess casualty programs. Concurrent with the
execution of this Agreement, DPT shall provide evidence of the foregoing
insurance coverage to Company as provided in paragraph 12.1 below.
11.3    Indemnification by Company
Company shall indemnify, defend, and hold harmless, DPT, its respective
directors, officers, employees and agents (“DPT Indemnitees”) from and against
all Losses (as defined in 11.1 above) incurred by any DPT Indemnitee due to any
Claim (as defined in 11.1 above of infringement or alleged infringement of any
Third Party Rights in the Product, or any Claim of personal injury or property
damage for any breach of this Agreement by Company, including without
limitation, any representation or warranty under this Agreement, or which arise
from Company’s negligence, willful misconduct or any breach of warranties
provided for herein or which arise out of the marketing promotion, distribution,
use, testing or sales of Product, including, without limitation, any claims,
express, implied or statutory, made as to the efficacy, safety, or use to be
made of Product, and claims made by reason of any Product Labeling or any
Packaging containing Product, except to the extent that the Losses are due to
the negligence or willful misconduct of any DPT Indemnitee.
11.4    Insurance by Company
While this Agreement is in full force and effect Company shall maintain in full
force and effect and for a period of five years following termination if written
on a claims made basis: (i) Commercial General Liability insurance covering
bodily injury and property damage, premises liability and personal/advertising
injury in an amount not less than [* * *] per occurrence with an annual
aggregate amount of not less than [* * *]; and (ii) Product Liability coverage
and Contractual Liability coverage in an amount not less than [* * *] per
occurrence with an annual


 
29
 




--------------------------------------------------------------------------------





aggregate amount of not less than [* * *]. Such evidence of insurance coverage
can be in the form of the original policy or a Certificate of Insurance which
shall name DPT as an additional insured. Concurrent with the execution of this
Agreement, Company shall provide evidence of the foregoing insurance coverage
to:
DPT Laboratories, Ltd.
318 McCullough Ave.
San Antonio, TX 78215

11.5    Prioritization of Insurance Coverages
Neither Company nor DPT intend for their respective insurance policies to be
duplicative of the coverage provided by the other party to the Agreement.
Therefore and to that end, both parties agree that if a loss is incurred for
which DPT has an obligation under Section 11.1 to indemnify Company hereunder,
DPT’s policies will be triggered and DPT will defend Company under the
additional insured Company endorsement. Furthermore, if a loss is incurred for
which Company has an obligation under Section 11.3 to indemnify DPT hereunder,
then Company’s policies will be triggered and Company will defend DPT under the
additional insured Company endorsement.
11.6    Disclaimer
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
CONSEQUENTIAL, INCIDENTAL, SPECIAL OR PUNITIVE DAMAGES OF ANY KIND, INCLUDING,
BUT NOT LIMITED TO, LOSS OF PROFITS OR ANY OTHER ECONOMIC LOSS, LOSS OF USE,
BUSINESS INTERRUPTION OR COST OF COVER, IN CONNECTION WITH OR ARISING OUT OF THE
PERFORMANCE OF THIS AGREEMENT, WHETHER ALLEGED AS A BREACH OF CONTRACT OR
TORTIOUS CONDUCT, INCLUDING NEGLIGENCE, EVEN IF THE OTHER PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES. WITH RESPECT TO ALL CLAIMS MADE BY COMPANY
AGAINST DPT UNDER THIS AGREEMENT, THE TOTAL LIABILITY OF DPT TO COMPANY DURING
THE INITIAL TERM OR ANY RENEWAL TERM SHALL NOT EXCEED [* * *] [* * *] DOLLARS.
THIS SECTION SHALL NOT APPLY TO CLAIMS FOR INDEMNIFICATION FOR THIRD-PARTY
CLAIMS OR ANY COSTS TO BE PAID OR REIMBURSED HEREUNDER IN CONNECTION WITH ANY
PRODUCT RECALL OR OTHER CORRECTIVE ACTION.
11.7    Conditions of Indemnification
If either party expects to seek indemnification from the other under paragraphs
11.1, or 11.3 hereof, it shall promptly give notice to the other party of any
such claim or suit threatened, made or filed against it which forms the basis
for such claim of indemnification and shall cooperate fully with the other party
in the defense of all such claims or suits. No settlement or compromise shall be
binding on a Party hereto without its prior written consent, which shall not
unreasonably be withheld.


 
30
 




--------------------------------------------------------------------------------





ARTICLE XII
INTELLECTUAL PROPERTY
12.1    Intellectual Property
All Company Intellectual Property will be owned by Company and all DPT
Intellectual Property will be owned by DPT. Neither Party has, nor will it
acquire, any interest in any of the other Party’s Intellectual Property unless
otherwise expressly agreed to in writing or expressly set forth in this
Agreement. Neither Party will use any Intellectual Property of the other Party,
except as specifically authorized by the other Party or as required for the
performance of its obligations under this Agreement.
12.2    Inventions
(a)    During the Term, Company hereby grants to DPT a non-exclusive, paid-up,
royalty-free, non-transferable license under Company’s Intellectual Property
solely to the extent necessary for DPT to perform the Manufacturing Services in
accordance with this Agreement, and not for any other purpose.
(b)    All Inventions generated or derived by DPT while performing the
Manufacturing Services, to the extent relating specifically to the development
(including under any SOW), manufacture, use or sale of the Product that is the
subject of the Manufacturing Services, and all Company Intellectual Property,
will be the exclusive property of Company. DPT hereby assigns, and agrees to
assign, all of its right, title and interest in and to all such Inventions and
Company Intellectual Property to Company and agrees to take all further acts
reasonably required to evidence and perfect such assignment to Company, at
Company’s expense. DPT will notify Company in writing, as promptly as
practicable, of all Inventions and Company Intellectual Property made, created,
discovered, generated or derived by DPT in the course of performing the
Manufacturing Services. DPT may retain one copy of records relating to Company
Intellectual Property to the extent required under Applicable Laws.
(c)    All DPT Intellectual Property will be the exclusive property of DPT. DPT
hereby grants to Company a perpetual, irrevocable, non-exclusive, paid-up,
royalty-free, transferable license, with the right to sublicense through
multiple tiers, to use the DPT Intellectual Property used by DPT to perform the
Manufacturing Services to enable Company to sell, develop, manufacture or have
manufactured the Product.
(d)    Each Party will be solely responsible for the costs of filing,
prosecution, and maintenance of patents and patent applications on its own
Inventions.
(e)    Company will have the right at any time to transfer the Manufacturing
Process to itself or any Third Party upon termination or expiration of this
Agreement or if DPT has failed to supply the Product in accordance with the
terms of this Agreement, including but not limited to, a Multiple Supply Failure
occurrence as set forth in Section 2.12. DPT shall provide reasonably necessary
documents to complete such Technology Transfer, and Company shall reimburse DPT
for it reasonable costs and expenses incurred in completing such


 
31
 




--------------------------------------------------------------------------------





Technology Transfer. In the event and to the extent that any DPT Confidential
Information or DPT Intellectual Property is incorporated into the Product or the
Manufacturing Process and to the extent that any such DPT Confidential
Information or DPT Intellectual Property is necessary to make or have made the
Product in accordance with the Manufacturing Process then it shall automatically
and without further action by either Party become subject to paragraph (c) of
this Section 12.2 on a fully-paid up and royalty-free basis.
(f)    Trademark Rights. DPT acknowledges and recognizes the great value of the
publicity and goodwill associated with the Company trademarks as well as other
trade names owned by Company that Company may use in connection with the Product
from time to time (collectively, the “Marks”), and acknowledges that all this
goodwill belongs exclusively to Company. DPT will cooperate reasonably and in
good faith with Company for the purpose of securing and preserving Company’s
rights in and to the Marks. Except as otherwise expressly provided in this
Agreement, nothing in this Agreement will be construed as an assignment or grant
to DPT of any right, title or interest in or to the Marks. DPT will not register
or attempt to register any of the Marks, alone or in combination with other
elements, as a trademark, service mark, corporate name, trade name or other
designation of origin. Company’s failure to register or election not to register
any of the Marks will not be deemed an abandonment or waiver of these rights.
ARTICLE XIII
GENERAL PROVISIONS
13.1    Notices
Any notice required hereunder shall be effective upon receipt and may be served
by either party on the other by: (i) personal delivery, (ii) post prepaid,
national courier, (iii) national postal service via registered or by certified
mail to the address noted below:
If to DPT:    DPT Laboratories, Ltd.
Attention: Paul Josephs, Head of Contract Development & Manufacturing Operations
318 McCullough
San Antonio, Texas 78215


with a copy to:


Global General Counsel
Mylan Inc.
1000 Mylan Boulevard
Canonsburg, PA 15317


If to Company:    Kindred Biosciences, Inc.
Attention: Denise Bevers
1555 Bayshore Highway, Suite 200
Burlingame, California 94010


 
32
 




--------------------------------------------------------------------------------





denise.bevers@kindredbio.com


with a copy to:


Legal Department
donald.campodonico@kindredbio.com; and
documents@kindredbio.com
Either party may change its address, facsimile number or electronic mail by
giving the other party notice delivered in accordance with this paragraph 3.1.
13.2    Entire Agreement; Amendment
The parties hereto acknowledge that this document and the documents referred to
herein set forth the entire agreement and understanding of the parties and
supersedes all prior written or oral agreements or understandings with respect
to the subject matter hereof, and shall supersede any conflicting portions of
DPT’s quotation, acknowledgment and invoice forms and Company’s Purchase Order
and other written forms. No modification of any of the terms of this Agreement,
or any amendments thereto, shall be deemed to be valid unless in writing and
signed by the party against whom enforcement is sought. No course of dealing or
usage of trade shall be used to modify the terms and conditions herein.
13.3    Waiver
No waiver by either party of any default shall be effective unless in writing,
nor shall any such waiver operate as a waiver of any other default or of the
same default on a future occasion.
13.4    Obligations to Third Parties
Each party warrants and represents that proceeding herein is not inconsistent
with any contractual obligations express or implied, undertaken with any third
party.
13.5    Assignment
This Agreement shall be binding upon and inure to the benefit of the successors
or permitted assigns of each of the parties and may not be assigned or
transferred by either party without the prior written consent of the other,
which consent will not be unreasonably withheld, except that, upon notice to
DPT, Company may assign this Agreement to a successor to its business that is
the subject matter hereof. No such assignment shall release the original party
hereto from its duties and obligations under this Agreement.
13.6    Governing Law
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, excluding its principles relating to conflicts of laws.
The Parties hereby expressly agree that the U.N. Convention on Contracts for the
International Sale of Goods shall not apply.


 
33
 




--------------------------------------------------------------------------------





13.7    Dispute Resolution
The parties agree to attempt to promptly resolve any dispute, controversy or
claim arising out of or relating to this Agreement by way of negotiations
between senior executive representatives of the parties who have the requisite
authority to settle any such dispute, controversy or claim. If any such dispute,
controversy or claim should arise (the “Dispute”), it shall be “noticed” by the
complaining party to the other party as per the requirements of Section 13. The
parties shall attempt to resolve such Dispute within sixty (60) days from the
date the Dispute notice is received by the other party pursuant to this Section
13.7. Failing full resolution of the Dispute in such sixty (60) day period, the
parties are free to pursue legal action.
13.8    Severability
In the event that any term or provision of this Agreement shall violate any
applicable statute, ordinance, or rule of law in any jurisdiction in which it is
used, or otherwise be unenforceable, such provision shall be ineffective to the
extent of such violation without invalidating any other provision hereof.
13.9    Headings, Interpretation
The headings used in this Agreement are for convenience only and are not a part
of this Agreement.
13.10    Counterparts
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument. Counterparts may be executed
either in original or “pdf” form and the parties hereby adopt any signatures
received by “pdf” as original signatures of the parties.
13.11    Independent Contractor
In performing its services hereunder, DPT shall act as an independent
contractor.
13.12    Export/Import Laws and Regulations
This Agreement is subject to any restrictions concerning the import or export of
Product, API, chemical or packaging components (or related technical information
or data) to or from the United States as well as the laws and regulations of any
other country involved in the import or export of Product, active pharmaceutical
ingredient, chemical or packaging components (or related technical information
or data). Each party acknowledges that, with respect to the obligations
performed by it pursuant to this Agreement as importer of record or exporter of
record, it shall be solely and exclusively responsible for the preparation of
all import and export documentation and compliance with all import and export
laws of the United States as well as the laws and regulations of any other
country, except to the extent otherwise agreed by the parties in writing. The
parties shall cooperate with each other as reasonably necessary, including the
provision to the other party of all necessary certifications and other
supporting information


 
34
 




--------------------------------------------------------------------------------





and documentation, to permit each party to comply with the laws and regulations
of the United States and any other country relating to the control of import or
export of Product, API, chemical or packaging components (or related technical
information or data).
IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed by their duly authorized officers as of the date first above written.


KINDRED BIOSCIENCES, INC.




By: /s/ Denise Bevers
Name: Denise Bevers
Title: Chief Operating Officer
DPT LABORATORIES, LTD.




By: /s/ Paul Josephs
Name: Paul Josephs
Title: Head of CDMO, Global Business Deveopment





 
35
 




--------------------------------------------------------------------------------





SCHEDULE A
(ATTACHED HERETO)


 
36
 




--------------------------------------------------------------------------------





[* * *]


 
37
 


